American Tr. Ins. Co. v Health Plus Surgery Ctr., LLC (2021 NY Slip Op 01499)





American Tr. Ins. Co. v Health Plus Surgery Ctr., LLC


2021 NY Slip Op 01499


Decided on March 16, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 16, 2021

Before: Manzanet-Daniels, J.P., Mazzarelli, Mendez, Shulman, JJ. 


Index No. 156988/19 Appeal No. 13355 Case No. 2020-01560 

[*1]American Transit Insurance Company, Plaintiff-Appellant,
vHealth Plus Surgery Center, LLC, et al., Defendants, CitiMed Services, PA, Defendant-Respondent.


Short & Billy, P.C., New York (Skip Short of counsel), for appellant.
Russell Friedman & Associates, LLP, Garden City (Phillip H. Kim of counsel), for respondent.

Order, Supreme Court, New York County (W. Franc Perry, J.), entered February 7, 2020, which granted defendant CitiMed Services, PA's motion to dismiss the complaint as against it pursuant to CPLR 3211(a)(2), unanimously affirmed, with costs.
Plaintiff is not entitled to de novo adjudication of the master arbitrator's award in favor of defendant CitiMed Services, PA, because the award is less than $5,000 (Insurance Law § 5106[c]). The medical services provided to plaintiff's insured were separate and distinct from each other, were billed separately and should not be combined to meet the $5,000 threshold for de novo review (Imperium Ins. Co. vInnovative Chiropractic Servs., P.C., 43 Misc 3d 137 [A], 2014 NY Slip Op 50697 [U] [App Term, 1st Dept 2014]). THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 16, 2021